EXHIBIT 10.13

 

Tax Deferred

Periodic Vesting

7-04

 

RESTRICTED STOCK

UNIT AWARD AGREEMENT

 

This Restricted Stock Unit Award (“Award”) is made this              day of
             2004 “Date of Grant”), by Motorola, Inc. (the “Company” or
“Motorola”) to                              (the “Grantee”).

 

WHEREAS, Grantee is receiving the Award under the Motorola [Plan Name] (the
“Plan”);

 

WHEREAS, the Award is a special grant of Motorola restricted stock units; and

 

WHEREAS, it is a condition to Grantee receiving the Award that Grantee
electronically accept the terms, conditions and restrictions applicable to the
restricted units.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the Company hereby awards restricted
stock units to Grantee on the following terms and conditions:

 

1. Award of Restricted Stock Units. The Company hereby grants to Grantee a total
of __________ thousand (_________) Motorola restricted stock units (the “Units”)
subject to the terms and conditions set forth below.

 

2. Restrictions. The Units are being awarded to Grantee subject to the transfer
and forfeiture conditions set forth below (the “Restrictions”) which shall
lapse, if at all, as described in Section 3 below. For purposes of this Award,
the term Units includes any additional Units granted to the Grantee with respect
to Units.

 

a. Grantee may not directly or indirectly, by operation of law or otherwise,
voluntarily or involuntarily, sell, assign, pledge, encumber, charge or
otherwise transfer any of the Units. The Units shall be forfeited if Grantee
violates or attempts to violate these transfer restrictions.

 

b. Any Units still subject to the Restrictions shall be automatically forfeited
upon the Grantee’s termination of employment with Motorola or a Subsidiary for
any reason, other than death or Total and Permanent Disability (as defined in
Section 3(a) below). For purposes of this Agreement, a “Subsidiary” is any
corporation or other entity in which a 50 percent or greater interest is held
directly or indirectly by Motorola and which is consolidated for financial
reporting purposes.

 

The Company will not be obligated to pay Grantee any consideration whatsoever
for forfeited Units.

 

-1-



--------------------------------------------------------------------------------

3. Lapse of Restrictions.

 

a. The Restrictions applicable to the Units shall lapse, as long as the Units
have not been forfeited as described in Section 2 above, as follows:

 

  (i) 25% on             , 2004; an additional 25% on             , 2005; an
additional 25% on             , 2006; and the remaining Units on -             ,
2007;

 

  (ii) Upon a Change in Control of the Company (as defined by the Plan);

 

  (iii) Upon termination of Grantee’s employment with Motorola or a Subsidiary
by Total and Permanent Disability. “Total and Permanent Disability” means for
(x) U.S. employees, entitlement to long term disability benefits under the
Motorola Disability Income Plan, as amended and any successor plan or a
determination of a permanent and total disability under a state workers
compensation statute and (y) non-U.S. employees, as established by applicable
Motorola policy or as required by local regulations; or

 

  (iv) If the Grantee dies.

 

b. If the Grantee takes a Leave of Absence from Motorola or a Subsidiary, the
Units will continue to be subject to this Agreement. The Restrictions will
continue to lapse while the Grantee is on a Leave of Absence. “Leave of Absence”
means a leave of absence from Motorola or a Subsidiary that is not a termination
of employment, as determined by Motorola.

 

4. Prohibited Activity. If Grantee engages, directly or indirectly, in any
activity which is in competition with any activity of Motorola or any
Subsidiary, or in any action or conduct which is in any manner adverse or in any
way contrary to the interests of Motorola or any Subsidiary, at any time from
the date of grant of this Award to the date of distribution, all Units, whether
or not subject to Restrictions, shall be forfeited. This determination shall be
made by the Compensation and Leadership Committee of the Company’s Board of
Directors.

 

5. Adjustments. If the number of outstanding shares of Motorola Common Stock
(“Common Stock”) is changed as a result of stock dividend, stock split or the
like without additional consideration to the Company, the number of Units
subject to this Award shall be adjusted to correspond to the change in the
outstanding shares of Common Stock.

 

6. Dividend Equivalents. Upon the Company’s payment of a cash dividend with
respect to its Common Stock, the number of Units shall be increased by the
number obtained by dividing the amount of dividend the Grantee would have
received had the Grantee owned a number of shares of Common Stock equal to the
number of Units then credited to his or her account by the closing price of the
Company’s Common Stock on the last trading day before the date of the dividend
payment, as reported for the New York Stock Exchange – Composite

 



--------------------------------------------------------------------------------

Transactions in the Wall Street Journal, Midwest edition. If a dividend is paid
in shares of stock of another company or in other property, the Grantee will be
credited with the number of shares of that company or the amount of property
which would have been received had the Grantee owned a number of shares of
Common Stock equal to the number of Units credited to his or her account. The
shares or other property so credited will be subject to the same Restrictions
and other terms and conditions applicable to the Units and will be paid out in
kind at the time the Units are distributed.

 

7. Delivery of Certificates or Equivalent. Upon a Distribution Event, the
Company shall, at its election, either (i) deliver to the Grantee a certificate
representing a number of shares of Common Stock equal to the number of Units
then subject to this Award which are free of Restrictions, or (ii) establish a
brokerage account for the Grantee and credit to that account the number of
shares of Common Stock of the Company equal to the number of Units then subject
to this Award which are free of Restrictions, plus, in either case, a cash
payment equal to the value of any fractional Unit then credited to the Grantee’s
account. A “Distribution Event” shall occur upon a Change in Control of Motorola
or upon the termination of the Grantee’s employment with Motorola or a
Subsidiary by death, Total and Permanent Disability, or otherwise.

 

8. Withholding Taxes. The Company is entitled to withhold an amount equal to
Motorola’s required minimum statutory withholdings taxes for the respective tax
jurisdiction attributable to any share of Common Stock or property deliverable
in connection with the Units. Grantee may satisfy any withholding obligation in
whole or in part by electing to have Motorola retain shares of Common Stock
deliverable in connection with the Units having a Fair Market Value on the date
of delivery equal to the minimum amount required to be withheld. “Fair Market
Value” for this purpose shall be the closing price for a share of Common Stock
on the last trading day before the date of delivery as reported for the New York
Stock Exchange - Composite Transactions in the Wall Street Journal, Midwest
edition.

 

9. Voting and Other Rights.

 

a. Grantee shall have no rights as a stockholder of the Company in respect of
the Units, including the right to vote and to receive dividends and other
distributions, until delivery of certificates representing shares of Common
Stock in satisfaction of the Units.

 

b. The grant of Units does not confer upon Grantee any right to continue in the
employ of the Company or a Subsidiary or to interfere with the right of the
Company or a Subsidiary, to terminate Grantee’s employment at any time.

 

10. Consent to Transfer Personal Data. By accepting this award, you voluntarily
acknowledge and consent to the collection, use, processing and transfer of
personal data as described in this paragraph. You are not obliged to consent to
such collection, use, processing and transfer of personal data. However, failure
to provide the consent may affect your ability to participate in the Plan.
Motorola, its Subsidiaries and your employer hold certain personal information
about you, that may include your name, home address and telephone number, date
of birth, social security number or other employee identification number, salary
grade, hire data, salary, nationality, job title, any shares of stock held in
Motorola, or details of all restricted stock units or any other entitlement to
shares of stock awarded, canceled, purchased, vested, or

 



--------------------------------------------------------------------------------

unvested, for the purpose of managing and administering the Plan (“Data”).
Motorola and/or its Subsidiaries will transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
your participation in the Plan, and Motorola and/or any of its Subsidiaries may
each further transfer Data to any third parties assisting Motorola in the
implementation, administration and management of the Plan. These recipients may
be located throughout the world, including the United States. You authorize them
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of stock on your behalf to a broker or other third party with whom you
may elect to deposit any shares of stock acquired pursuant to the Plan. You may,
at any time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting Motorola; however, withdrawing your
consent may affect your ability to participate in the Plan.

 

11. Nature of Award. By accepting this Award Agreement, the Grantee acknowledges
his or her understanding that the grant of Units under this Award Agreement is
completely at the discretion of Motorola, and that Motorola’s decision to make
this Award in no way implies that similar awards may be granted in the future.
In addition, the Grantee hereby acknowledges that he or she has entered into
employment with Motorola or a Subsidiary upon terms that did not include this
Award or similar awards, that his or her decision to continue employment is not
dependent on an expectation of this Award or similar awards, and that any amount
received under this Award is considered an amount in addition to that which the
Grantee expects to be paid for the performance of his or her services.

 

12. Funding. No assets or shares of Common Stock shall be segregated or
earmarked by the Company in respect of any Units awarded hereunder. The grant of
Units hereunder shall not constitute a trust and shall be solely for the purpose
of recording an unsecured contractual obligation of the Company.

 

13. Governing Law. All questions concerning the construction, validity and
interpretation of this Award shall be governed by and construed according to the
internal law and not the law of conflicts of the State of Illinois.

 

14. Waiver. The failure of the Company to enforce at any time any provision of
this Award shall in no way be construed to be a waiver of such provision or any
other provision hereof.

 

15. Actions by the Compensation and Leadership Committee. The Compensation and
Leadership Committee may delegate its authority to administer this Agreement.
The actions and determinations of the Compensation and Leadership Committee or
delegate shall be binding upon the parties.

 

16. Acceptance of Terms and Conditions. By electronically accepting this Award
within 30 days after the date of the electronic mail notification by the Company
to you of the grant of this Award (“Email Notification Date”), you agree to be
bound by the foregoing terms and conditions, the Plan and any and all rules and
regulations established by Motorola in connection with awards issued

 



--------------------------------------------------------------------------------

under the Plan. If you do not electronically accept this Award within 30 days of
the Email Notification Date you will not be entitled to the Units.

 

17. Plan Documents. The Plan and the Prospectus for the Plan are available at
http://myhr.mot.com/finances/stock_options/index.jsp or from Global Rewards,
1303 East Algonquin Road, Schaumburg, IL 60196 USA (847) 576-7885.

 